                                                                   Case 8:16-bk-14227-ES         Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24            Desc
                                                                                                  Main Document    Page 1 of 15

                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 Faye C. Rasch, State Bar No. 253838
                                                                      650 Town Center Drive, Suite 600
                                                                    3 Costa Mesa, California 92626
                                                                      Telephone      714-966-1000
                                                                    4 Facsimile      714-966-1002
                                                                    5 Attorneys for Chapter 7 Trustee
                                                                      Weneta M.A. Kosmala
                                                                    6

                                                                    7

                                                                    8                             UNITED STATES BANKRUPTCY COURT
                                                                    9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                   10                                      SANTA ANA DIVISION
                                                                   11 In re                                              Case No. 8:16-bk-14227-ES
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 DENNY ROY STEELMAN,                                Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  Debtor.                           CHAPTER 7 TRUSTEE'S MOTION FOR
                                                                                                                         ORDER APPROVING SETTLEMENT
                                                                   14
                                                                                                                         BETWEEN CHAPTER 7 TRUSTEE AND
                                                                   15                                                    NATIONWIDE LIFE INSURANCE
                              Tel 714-966-1000




                                                                                                                         COMPANY AND NATIONWIDE LIFE AND
                                                                   16                                                    ANNUITY COMPANY; MEMORANDUM
                                                                                                                         OF POINTS AND AUTHORITIES; AND
                                                                   17                                                    DECLARATION OF WENETA M.A.
                                                                   18                                                    KOSMALA IN SUPPORT THEREOF

                                                                   19                                                    [No Hearing Required Unless Requested]

                                                                   20

                                                                   21           TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

                                                                   22 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; THE DEBTOR AND HIS

                                                                   23 COUNSEL OF RECORD, AND ALL PARTIES ENTITLED TO NOTICE:

                                                                   24           Weneta M.A. Kosmala, Chapter 7 trustee (“Trustee”) of the bankruptcy estate (“Estate”) of

                                                                   25 the above-captioned debtor (“Debtor”), respectfully requests an order authorizing the Trustee to

                                                                   26 approve a stipulation between the Trustee and Nationwide Life Insurance Company and

                                                                   27 Nationwide Life and Annuity company (collectively “Nationwide”). The Trustee has agreed to

                                                                   28 dismiss the claims pending against Nationwide in the adversary action pending as case number
                                                                        1189731v1                                                                              MOTION
                                                                   Case 8:16-bk-14227-ES        Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24                  Desc
                                                                                                 Main Document    Page 2 of 15

                                                                    1 8:18-ap-01042-ES (“Complaint”). In exchange, Nationwide has agreed that each party shall bear

                                                                    2 its own attorney’s fees and costs incurred in connection with the Complaint.

                                                                    3           This Motion is brought in accordance with Federal Rule of Bankruptcy Procedure 9019(a)
                                                                    4 and Local Bankruptcy Rule 9013-1(o)(1), and is made on the grounds that Trustee has determined

                                                                    5 that it is in the best interests of the Estate to settle with Nationwide on the terms set forth in the

                                                                    6 following Memorandum of Points and Authorities.

                                                                    7           This Motion is based on the attached Memorandum of Points and Authorities, the
                                                                    8 supporting declaration, and exhibit(s) attached hereto.

                                                                    9           WHEREFORE, the Trustee respectfully requests that the Court enter an order:
                                                                   10           1.     Approving the Stipulation which is attached hereto as Exhibit 1; and
                                                                   11           2.     Granting such other relief as the Court deems just and proper.
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Dated: October 11, 2018                              WEILAND GOLDEN GOODRICH LLP
                                                                   14

                                                                   15                                                      By: /s/ Faye C. Rasch
                              Tel 714-966-1000




                                                                                                                               Faye C. Rasch
                                                                   16                                                          Attorneys for Chapter 7 Trustee
                                                                                                                               Weneta M.A. Kosmala
                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1189731v1                                          2                                         MOTION
                                                                   Case 8:16-bk-14227-ES        Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24              Desc
                                                                                                 Main Document    Page 3 of 15

                                                                    1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    2                                                    I.
                                                                    3                                      STATEMENT OF FACTS

                                                                    4           On October 13, 2016, the Debtor filed a voluntary petition under Chapter 7 of the United
                                                                        States Code. Thereafter, Weneta M.A. Kosmala was appointed as Chapter 7 trustee of the Estate.
                                                                    5
                                                                                In his schedule C, the Debtor listed as exempt a “Private Retirement Trust” having a value
                                                                    6
                                                                      of $1,385,805. The name of the Private Retirement Trust is the Retirement Wealth Management,
                                                                    7 LLC Private Retirement Trust Plan (“PRT” or “Private Retirement Trust”).

                                                                    8           The Debtor funded the PRT with four (4) cash deposits from his Union Bank Checking
                                                                    9 Account as follows: (i) December 28, 2015 – $500.00, (ii) January 4, 2016 – $875,000, (iii) March

                                                                   10 21, 2016 – $195,000 and (iv) March 21, 2016 – $287,586.15, for a total of $1,358,086.15
                                                                      (collectively the “Transfers”).
                                                                   11
                                                                              The Trustee contends that shortly after its creation, on or about March 16, 2016, the PRT
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600




                                                                      made a loan to “Denny R. Steelman, Trustee of the Survivor’s Trust under the 2010 Steelman
                                  Costa Mesa, California 92626




                                                                   13
                                                                      Inter Vivos Trust dated August 10, 2010 in the amount of $815,000 (“PRT Loan”) which the
                                                                   14 Debtor used to purchase the real property commonly known as 26422 Lombardy Road, Mission

                                                                   15 Viejo, California 92692 (“Lombardy Property”) and to purchase an annuity (the “Nationwide
                              Tel 714-966-1000




                                                                   16 Annuity”) in the amount of $523,714.19, which was a product issued by either Nationwide Life
                                                                      Insurance Company or Nationwide Life and Annuity Company.
                                                                   17
                                                                              On February 21, 2018, the Trustee filed the Complaint seeking to return the Transfers to
                                                                   18
                                                                      the Estate and naming Nationwide as a defendant. After the Debtor’s death, demand was made
                                                                   19
                                                                      upon Nationwide to payout the Nationwide Annuity to the bank account of the PRT. Nationwide
                                                                   20 contends that it acted in compliance with the terms of its contact and that there was no

                                                                   21 wrongdoing.

                                                                   22           After conducting an investigation into Nationwide’s responses, the Trustee has determined

                                                                   23 that there is no benefit to the Estate in pursuing the claims against Nationwide and accordingly
                                                                      seeks to dismiss them from the Complaint.
                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1189731v1                                        3                                       MOTION
                                                                   Case 8:16-bk-14227-ES        Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24                 Desc
                                                                                                 Main Document    Page 4 of 15

                                                                    1                                                     II.
                                                                    2                                              ARGUMENT
                                                                    3           A. Standard

                                                                    4           FRBP 9019(a) provides:
                                                                                       On motion by the trustee and after notice and a hearing, the court
                                                                    5
                                                                                       may approve a compromise or settlement. Notice shall be given to
                                                                    6
                                                                                       creditors, the United States Trustee, the debtor, and indenture
                                                                    7                  trustees as provided in Rule 2002 and to any other entity as the court
                                                                    8                  may direct.
                                                                    9           The standard to be applied to the approval of a settlement includes the probability of

                                                                   10 success of any litigation, the difficulties in collection on a judgment, the complexity of the matter,
                                                                      the expense, inconvenience or delay occasioned by resolution through litigation, and interests of
                                                                   11
                                                                      creditors, and the reasonableness of the compromise. See In re A&C Properties, 784 F.2d 1377,
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600




                                                                      1380–81 (9th Cir. 1986), cert. den., Martin v. Robinson, 479 U.S. 854, 107 S.Ct. 189 (1989).
                                  Costa Mesa, California 92626




                                                                   13
                                                                      Although the Court is to consider the range of results in litigation, “the court’s assessment does
                                                                   14 not require resolution of the issues, but only their identification, so that the reasonableness of the

                                                                   15 settlement may be evaluated.” In re Hermitage Inn, Inc., 66 B.R. 71, 72 (Bankr. D. Colo. 1986).
                              Tel 714-966-1000




                                                                   16           In ruling on a proposed compromise, a bankruptcy court should give substantial weight to
                                                                        the trustee’s views as to the merits of the compromise and settlement, and should not substitute its
                                                                   17
                                                                        own judgment for that of the trustee. See In re Blair, 538 F.2d 849, 851 (9th Cir. 1976); see also
                                                                   18
                                                                        In re Calra Leather, Inc., 44 B.R. 457, 466 (Bankr. S.D.N.Y. 1984). Nor does the Court need to
                                                                   19
                                                                        conduct an extensive investigation into the merits of the claims that the parties seek to settle. See
                                                                   20 In re Walsh Const., Inc., 669 F.2d 1325, 1328 (9th Cir. 1982). Rather, the Court should “canvass

                                                                   21 the issues and see whether the settlement ‘fall[s] below the lowest point in the range of

                                                                   22 reasonableness.’” In re W.T. Grant, 699 F.2d 599, 608 (2nd Cir. 1982); see also In re Bell &

                                                                   23 Beckwith, 87 B.R. 472, 474 (N.D. Ohio 1987).
                                                                            The Trustee has determined that the Estate will not prevail in its claims against
                                                                   24
                                                                      Nationwide. Because the Trustee will not likely prevail in connection with the Complaint against
                                                                   25
                                                                      Nationwide, dismissal is warranted. This factor weighs in favor of approving the Stipulation.
                                                                   26
                                                                                 The Stipulation is Fair and Reasonable and in the Best Interest of the Estate and
                                                                   27
                                                                                 Creditors.
                                                                   28
                                                                        1189731v1                                         4                                         MOTION
                                                                   Case 8:16-bk-14227-ES         Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24                    Desc
                                                                                                  Main Document    Page 5 of 15

                                                                    1           The Trustee believes the proposed settlement is in the best interest of the Estate and its
                                                                    2 creditors. The proposed settlement is fair and reasonable and a valid exercise of the Trustee’s

                                                                    3 reasonable business judgment. Further, the compromise was entered into in good faith and was

                                                                    4 negotiated at arms’ length. Accordingly, the Trustee requests that the Bankruptcy Court enter an
                                                                      order pursuant to Bankruptcy Rule 9019 authorizing the Trustee to enter into the Stipulation and
                                                                    5
                                                                      approving the terms of the compromise as agreed upon by the Parties.
                                                                    6

                                                                    7                Approval of the Motion is Appropriate Under the Local Rules.

                                                                    8           Local Bankruptcy Rule 9013-1(g)(1) provides that:
                                                                    9
                                                                                        Except as to matters specifically noted in paragraph (g)(2)
                                                                   10                   below, and as otherwise ordered by the court, any matter
                                                                                        which may be set for hearing in accordance with Local
                                                                   11                   Bankruptcy Rule 9013-1 may be determined upon notice of
                                                                                        opportunity to request a hearing. . .
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                                The Trustee believes that the no-hearing procedure established by Local Bankruptcy Rule
                                                                   13
                                                                        9013-1(o) is appropriate in this case since: (1) it provides notice and opportunity for a hearing to
                                                                   14
                                                                        all creditors and parties entitled to notice, (2) it reduces the costs to the Estate by alleviating the
                                                                   15
                              Tel 714-966-1000




                                                                        need for an appearance in court, and (3) the Trustee does not anticipate any opposition to this
                                                                   16
                                                                        Motion.
                                                                   17
                                                                                                                                III.
                                                                   18
                                                                                                                        CONCLUSION
                                                                   19
                                                                                For the reasons set forth above, the Trustee respectfully requests that the Court enter an
                                                                   20 order:

                                                                   21           1.      Approving the Stipulation which is attached hereto as Exhibit 1; and
                                                                   22           2.      Granting such other relief as the Court deems just and proper.

                                                                   23

                                                                   24 Dated: October 11, 2018                               WEILAND GOLDEN GOODRICH LLP
                                                                   25

                                                                   26                                                       By: /s/ Faye C. Rasch
                                                                                                                                Faye C. Rasch
                                                                   27                                                           Attorneys for Chapter 7 Trustee
                                                                                                                                Weneta M.A. Kosmala
                                                                   28
                                                                        1189731v1                                           5                                          MOTION
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                         Main Document    Page 6 of 15




                                       6
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                         Main Document    Page 7 of 15




             EXHIBIT 1
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                         Main Document    Page 8 of 15




                             EXHIBIT 1   PAGE 7
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                         Main Document    Page 9 of 15




                                             Jeffrey I. Golden




                             EXHIBIT 1   PAGE 8
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                        Main Document    Page 10 of 15




                             EXHIBIT 1   PAGE 9
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                        Main Document    Page 11 of 15




                             EXHIBIT 1   PAGE 10
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                        Main Document    Page 12 of 15




                             EXHIBIT 1   PAGE 11
Case 8:16-bk-14227-ES   Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24   Desc
                        Main Document    Page 13 of 15




                             EXHIBIT 1   PAGE 12
            Case 8:16-bk-14227-ES                  Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24                                     Desc
                                                   Main Document    Page 14 of 15



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   650 Town Center Drive, Suite 600
                                                     Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Chapter 7 Trustee's Motion for Order Approving Settlement
Between Chapter 7 Trustee and Nationwide Life Insurance Company and Nationwide Life and Annuity Company; Memorandum of
Points and Authorities; and Declaration of Weneta M.A. Kosmala in Support Thereof
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) October 18,
2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 18, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 18, 2018, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.

Served by Personal Delivery
Honorable Erithe A. Smith
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5040 / Courtroom 5A
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/18/2018                     Victoria Rosales
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:16-bk-14227-ES                  Doc 97 Filed 10/18/18 Entered 10/18/18 11:40:24                                     Desc
                                                   Main Document    Page 15 of 15



TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Daniel M Anderson daniel.anderson@icemiller.com, sandy.heaberlin@icemiller.com
Reem J Bello rbello@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
Christopher L Blank chris@chrisblanklaw.com
Lynn Brown notices@becket-lee.com
John C Cannizzaro john.cannizzaro@icemiller.com, deborah.martin@icemiller.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
J Paul Moorhead moorhead@luch.com, gina@luch.com;kimberley@luch.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Valerie Smith claims@recoverycorp.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
J Scott Williams jwilliams@williamsbkfirm.com, g24493@notify.cincompass.com
William E Winfield wwinfield@rstlegal.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
